873 F.2d 1451
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.William J. BIONDI, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 89-1157.
United States Court of Appeals, Federal Circuit.
April 7, 1989.

Before MARKEY, Chief Judge, and FRIEDMAN and ARCHER, Circuit Judges.
PER CURIAM.


1
The judgment of the United States Claims Court, dismissing the appellant's complaint which sought military pay and allowances for the period during which, after his enlistment in the United States Air Force had expired, he was confined pursuant to the sentence of a court martial, is affirmed on the basis of the opinion of the Claims Court.